IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

STATE OF FLORIDA,         NOT FINAL UNTIL TIME EXPIRES TO
DEPARTMENT OF LEGAL       FILE MOTION FOR REHEARING AND
AFFAIRS, and SHERIFF OF   DISPOSITION THEREOF IF FILED
SEMINOLE COUNTY, FLORIDA,
                          CASE NO. 1D14-3216
    Petitioners,

v.

MATHIS & MURPHY, P.A. and
ALLIED VETERANS
MANAGEMENT GROUP, INC.,

     Respondents.
___________________________/

Opinion filed October 16, 2014.

Petition for Writ of Prohibition -- Original Jurisdiction.

Thomas W. Poulton of DeBevoise & Poulton, P.A., Winter Park, for Petitioner Sheriff
of Seminole County, Florida; David H Margolis, Orlando; and Jacqueline M. Boswell,
Miami, for Petitioner State of Florida, Department of Legal Affairs.

Charles P. Pillans, III, and Henry M. Coxe, III, of Bedell, Dittmar, DeVault, Pillans &
Coxe, Jacksonville, for Respondent Mathis & Murphy, P.A.; Curtis S. Fallgatter of
Fallgatter & Catlin, P.A., Jacksonville, for Respondent Allied Veterans Management
Group.


PER CURIAM.

      The petition for writ of prohibition is granted. On remand, the Chief Judge

of the Fourth Judicial Circuit shall assign a successor judge.

THOMAS, ROBERTS, and ROWE, JJ., CONCUR.